- Case 1:19-er-00781-PKEG Document 169 Filed 07/20/21 Page 1 of 1

FREEMAN, NOOTER & GINSBERG
ATTORNEYS AT LAW

 

 

 

 

LOUIS M. FREEMAN 75 MAIDEN LANE
THOMAS H. NOCTER* SUITE 503

LEE A. GINSBERG NEW YORK, N.Y, 10038
NADJIA LIMANI (212) 608-0808

OF COUNSEL TELECOPIER (212) 962-9606

CHARLENE RAMOS
OFFICE MANAGER

July 20, 2021

Hon. P. Kevin Castel
U.S. District Judge
U.S. Courthouse

500 Pearl Street

New York, NY 10007

Re: U.S. v. Terry Former
19 CR 781 (PKC)

Dear Judge Castel:

With the consent of the government by AUSA Emily Deininger we write,to request an
adjournment of approximately sixty days of the sentencing date in the above-referenced case
from July 28, 2021. This is the first request for an adjournment of the sentencing date. We thank
the court for its consideration.

Respectfully submitted,

/S/ Louis M. Freeman
Louis M. Freeman

Pe

enc © Adjourned
From: JS af XO YH

To: Ee OH ~
so Polebee Hid0d ct (2y p.m:

 
